Citation Nr: 0504728	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  94-36 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an increased evaluation for total right knee 
replacement, currently evaluated as 60 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from August 1944 to January 
1950, and from January 1951 to March 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office located 
in Seattle, Washington.

The case has been before the Board on several previous 
occasions, when it was remanded for additional development.  
The requested development having been accomplished, the case 
is again before the Board for appellate adjudication.

The Board notes that during the pendency of the appeal, the 
veteran's claims for (1) service connection for a left knee 
disability, as secondary to service-connected right knee 
disability, and (2) service connection for paroxysmal atrial 
fibrillation as secondary to service-connected right knee 
disability, were granted.  As such, they are no longer before 
the Board on appeal.


FINDINGS OF FACT

1.  The right knee disability does not result in more than 
severe painful motion or weakness in the affected extremity. 

2.  The service-connected right knee disability does not 
involve the right lower extremity above the lower or middle 
third of the thigh.  


CONCLUSION OF LAW

A rating in excess of 60 percent for a total right knee 
replacement is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.68, 4.71a, 
Diagnostic Codes 5055, 5162, 5163, 5164 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in January 1993; the statement of the 
case dated in April 1994; the supplemental statements of the 
case dated in October 2002 and November 2004; the Board 
remand dated in April 1997; and the letters dated in March 
2003 and March 2004.  These documents included a summary of 
the evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The October 2002 and November 2004 
letters specifically invited the veteran to give VA any 
additional evidence he had regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  An 
independent medical opinion regarding questions at issue has 
been obtained in this case.  The Board notes that the 
available medical evidence is sufficient for an adequate 
determination.  Further, the veteran has not identified any 
outstanding medical records.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA as 
to the issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
on appeal were re-adjudicated and a supplemental statements 
of the case was provided to the veteran.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Factual Background.  In July 1989, the veteran underwent a 
right total knee replacement.  Post-operative notes indicate 
that the knee replacement appeared to be in good position.  
There was a surgical drain in place, projecting over the 
medial aspect of the joint space.  Relevant final diagnosis 
was of degenerative arthritis, right knee.

VA radiology reports dated in May 1991 reflect a right total 
knee prosthesis, which appeared to be in place, with no 
malalignment or evidence of loosening.

Progress notes from L. P. Valli, M.D., dated in August 1997, 
reflect that the veteran was having "hardly any pain" in 
the right knee.

At the time of a March 2000 VA joints examination, it was 
noted that the veteran had loss of extension of the right 
knee.  X-rays taken at the time showed bilateral knee 
prostheses, which appeared to be in satisfactory position and 
alignment.  Surgical clips were noted in the soft tissues of 
the right medial knee.  Clinical impression was of "overall 
satisfactory appearance to the bilateral knee prostheses."  

The veteran was afforded an additional VA joints examination 
in February 2004.  At that time, he reported having constant 
stiffness in his right knee ever since his total knee 
replacement.  The veteran indicated that his right knee pain 
was constant, and worse with activities.  He characterized 
the pain as "severe," and it prevented him from walking on 
hard floors, standing for any length of time, kneeling, 
squatting, or walking.  He was able to walk from his bedroom 
to his living room, but then had to stop due to pain in both 
knees and his back.  

On physical examination, the veteran had difficulty standing 
upright and getting onto the examination table.  The veteran 
had a prepatellar scar on the right knee, measuring 24 
centimeters.  He was able to extend his right knee five 
degrees, and to flex to 120 degrees.  The veteran had a 
wobbly, shuffling gait, and took short steps.  Clinical 
assessment was of (1) right knee strain, and (2) degenerative 
joint disease, status post total knee replacement, with 
chronic pain.

The examiner also provided the following commentary:

With regard to the question . . . is 
the right knee disability analogous 
to amputation of the lower extremity, 
one-third of the distance from the 
perineum to the knee joint measuring 
from the perineum.  The answer is no.  
[The veteran's] right knee disability 
limits him from ambulation more than 
65 feet, however he is able to flex 
and bend the knee which he would not 
be able to do were this joint 
amputated.

Is [the] right knee disability 
analogous to disarticulation with 
loss of extrinsic pelvic girdle 
muscles.  No, [the veteran] has 
movement of his hips and knee and is 
able to ambulate with a wobbling gait 
but his gait is better than that 
which would be expected were his 
right leg completely disarticulated 
with loss of extrinsic pelvic girdle 
muscles.

Next question, does the right knee 
disability by itself without 
consideration of other disabilities 
present an exceptional or unusual 
disability picture with marked 
interference with employment.  The 
answer is yes, [the veteran's] right 
knee pain 3 out of 10 in intensity at 
baseline and 7 out of 10 when he 
walks 65 feet is an increased 
disability which likely impairs his 
ability to perform most physical 
activities.  Limitation of walking 65 
feet or less is quite a limitation of 
activity which is more than what is 
usually seen in this circumstance.  
However, [the veteran's] limitation 
is multifactorial and is due to both 
his right knee pain and left knee 
pain and his back pain combined as 
[the veteran] is not able to sort out 
disability from each individual 
problem.

Legal Criteria and Analysis.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  Moreover, 38 C.F.R. § 4.59 provides for 
evaluation of arthritis based on limitation of motion due to 
pain.

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A knee replacement is rated 100 percent for 1 year following 
implantation of prosthesis.  Thereafter, residuals of a knee 
replacement are rated based on residuals, as follows: minimum 
rating is 30 percent; a 60 percent rating is assigned when 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity; and 
intermediate degrees (i.e., between a 30 percent and 60 
percent rating) of residual weakness, pain or limitation of 
motion are to be rated by analogy under Diagnostic Codes 
5256, 5261, or 5262. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Also, the Board notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
(DC) 5260 (leg, limitation of flexion), and DC 5261 (leg, 
limitation of extension) for disability of the same joint.  
The new VA General Counsel Opinion should be considered in 
connection with the veteran's claim of entitlement to an 
increased evaluation for service-connected right knee 
disability.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98 and 23-97.

Under the amputation rule, "[t]he combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed."  38 C.F.R. § 4.68.  

The current 60 percent rating would apply if there was an 
amputation of the thigh, above the knee, at the middle or 
lower third.  38 C.F.R. Part 4, Diagnostic Code 5162.  
Amputation of a leg with defective stump and thigh amputation 
recommended or amputation not improvable by prosthesis 
controlled by natural knee action may also be assigned a 60 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Codes 5163 
and 5164.  

The next higher rating, 80 percent, requires an amputation of 
a lower extremity at the upper third of the thigh, with the 
point of amputation at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum.  38 C.F.R. Part 4, Code 5161.  

A 90 percent rating requires disarticulation with loss of 
extrinsic pelvic girdle muscles.  38 C.F.R. Part 4, Code 516.  
As the VA examiner indicated in February 2004, the veteran's 
disability is not analogous to this disability.

Thus, assuming, arguendo, that the hypothetical elective 
level of the amputation is above the knee joint, a 60 percent 
combined rating would be the maximum assignable under the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and Codes 
5161, 5162-5164, since the prosthetic right knee joint does 
not involve the upper third of the right thigh.  In other 
words, the 60 percent rating currently in effect for the 
right knee disorder, is the maximum assignable irrespective 
of the intensity of disability at the elective level, middle 
and lower third of the right thigh.  

Therefore, as a matter of law, a rating in excess of the 
combined 60 percent rating for the residuals of the right 
total knee replacement is not assignable.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated as a consequence of the 
absence of legal merit or lack of entitlement under the law).

Also, the Board notes that the veteran is not entitled to 
separately rated residuals for his service-connected total 
right knee replacement in excess of 60 percent, including 
scars and all potential rating criteria, new and old as such 
would violate the aforementioned amputation rule.  
Furthermore, analysis under DeLuca would not be of benefit.  
See Johnston v. Brown, 10 Vet. App. 80 (1997); DeLuca v. 
Brown, 8 Vet, App. 202 (1995).  

Extraschedular Consideration.  Turning to the question of an 
extraschedular rating, it is provided under 38 C.F.R. § 
3.321(a) that the provisions contained in the rating schedule 
will represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been hospitalized for 
problems with his right knee since his July 1989 surgery.  
While the February 2002 VA examiner indicated that the 
veteran's right knee disability presented marked interference 
with employment, he also indicated that the veteran's 
limitation was "multifactorial and due to both his right 
knee pain and left knee pain and his back pain combined."  A 
total disability rating based on unemployability resulting 
from service-connected disabilities has been established.  
Moreover, the currently assigned schedular disability 
evaluation contemplates interference with employment and loss 
of time from work.

In view of these findings, the Board concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the veteran's total right knee replacement and 
that the record does not suggest, based upon the evidence, 
that the veteran has an "exceptional or unusual" disability 
such to require referral to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service.


ORDER

Entitlement to a rating in excess of 60 percent for total 
right knee replacement is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


